TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00203-CR


                                    André Webb, Appellant

                                                 v.

                                  The State of Texas, Appellee


              FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-19-301919, THE HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due July 6, 2022.          On counsel’s

motions, the time for filing was extended to October 6, 2022. Appellant’s counsel has now filed

a fourth motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than October 31,

2022. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

               It is ordered on October 13, 2022.



Before Justices Goodwin, Baker, and Kelly

Do Not Publish